Title: John Barnes to Thomas Jefferson, 3 October 1816
From: Barnes, John
To: Jefferson, Thomas


          
            My Dear Sir,—
            George Town 3d Octr 1816,
          
          I am Anxiously waiting receipt of your expected favr in Answer to my Letters of the 5th & 10th of Augt—the first Covered: a rough statemt of Genl Kosciuskos ℀ with me whilst that of the 10th respected the difficulty in transferring and Consolidating his several Stocks into Governt security—and in his Own—proper Name—and presuming—these transfers to be Effected—it would still be unavailing—in point of my Authority—to receive his dividends—or Int. without his proper power of Attorney—to you, and substitution thro you to me—to be lodged in the Departmt—wherever the Int &a—is made payable.—I called Yesterday at Bank of Columa—in Order to receive the 6 Mos Dividend—on the Genls 46 Shares a 8 ⅌Ct—but could not receive it—(though in your Name) Unless your power of Atty to me—is lodged there—which please send me: at your first Leisure hour—with
			 Respect to Consolidating the several Stocks in the Genls Name—you will be Obliged—to direct him to forward you his general power—such a one—as will eventually serve the wishd for purpose—
          I pray, no Unforeseen Accident has happened, to deprive me, the pleasure & satisfaction of receiving—your long wished for favours—
          Most Respectfully and Affectionately
          
             Dear Sir,  Your Obedt humble servant
            John Barnes.
          
        